2. Venezuela, in particular the case of Maria Lourdes Afiuni
The next item is the debate on seven motions for resolutions on Venezuela, in particular the case of Maria Lourdes Afiuni.
author. - (ES) Madam President, Judge Afiuni granted parole to Eligio Cedeño, in accordance with Venezuelan law and in line with the opinion of the United Nations Working Group on Arbitrary Detentions. This led to her incarceration in a maximum-security prison, in conditions that are putting her life in danger. President Chávez has publicly requested that the prosecutor seek the maximum penalty, and that the National Assembly pass a law to increase her sentence with retroactive effect.
Amnesty International and the United Nations High Commissioner for Human Rights have indicated their great concern.
This is not an isolated case, ladies and gentlemen. On the contrary, it demonstrates the autocratic and authoritarian drift of a regime that, alongside seemingly democratic elections, closes opposing media, orders confiscations and arrests political opponents, showing no respect for human rights and the rule of law.
We have therefore requested that Judge Afiuni be freed immediately.
author. - Madam President, once again we are discussing in this Parliament the situation in Venezuela - not because we want to, but because we have to.
Things have not improved since our last resolution; quite the opposite. The very idea of the rule of law is now disappearing under so much pressure put on judges and the judiciary, and this affects the exercise of a whole range of human rights, from freedom of speech - particularly media freedom - to private property.
Article 26 of the Venezuelan Constitution is very clear, stating that the judiciary is independent and the President is the guarantor of this independence. Nevertheless, more and more, President Hugo Chavez is simply dictating through public speeches to the prosecutors and the judges how to act and decide.
Several judges have become victims of such presidential behaviour. Some have been removed from office; others have left the country. The case of Judge Maria Lourdes Afiuni is just the most recent and the most prominent in the sense that a judge was imprisoned, accused because of a decision she took. How could the judges dealing with her case act independently when the President of the country, instead of waiting for the trial and the analysis of the evidence by the judiciary, publicly refers to Judge Afiuni as a bandit and asks for a maximum penalty?
Maria Lourdes Afiuni has spent her last seven months in a place where her physical integrity and even her life are endangered. She is in a prison with more than 20 female inmates whom she convicted over the years for very severe crimes. There is no doubt this measure was taken to humiliate her and to frighten her.
Since I do not expect much from the Venezuelan courts, I dare to ask President Chavez to allow her release.
(ES) President Chávez, Judge Afiuni must be freed immediately. There needs to be a fair trial without delay, with all of the guarantees necessary for her to be able to defend herself against the prosecutor's accusations. This would not only be fair on your part, but also a notable humanitarian gesture.
Madam President, in the case of Maria Lourdes Afiuni in Venezuela, is the issue one of combating corruption, which is the official version, or of persecuting a political opponent, which is the New York Times version reported by its correspondent, Simon Romero?
The question certainly deserves to be asked, as both combinations are common in hardline regimes. However, my group has withdrawn its signature from the compromise and is ready to submit a resolution on its own. I think you wanted to overdo it, ladies and gentlemen, and I do not want to use this case, which I feel must be clarified, to criticise the entire Venezuelan regime, which is what you are seeking to do.
What is the issue at stake here? Using an exceptional procedure, Judge Afiuni granted the release of a banker accused of stealing USD 27 million from a state agency through the use of a false import contract. She was arrested following this release and placed in detention. It is true that her detention conditions are absolutely terrible, like those in all Venezuelan prisons. However, we are not holding an urgent debate on prisons here. Therefore, this still does not make the judge a human rights activist - she has never expressed herself on this point.
Like you, I call for a fair and quick trial with all the associated guarantees of defence, the continuation of the fight against the corruption that exists within the judicial apparatus, and the strict separation of politics from the judiciary. I agree with you on that, but I cannot agree with you on the rest.
author. - (ES) Madam President, I am of the same opinion as Mrs De Keyser. When we were asked some days ago to debate this matter as an urgent case, I stated that the specific case of Judge Afiuni deserved attention. Perhaps not in the form of an emergency resolution. Perhaps in the form of a letter that different Members could sign, demonstrating our concern and detailing the request that we are making - or rather, that we should be making and have yet to make - for the legal guarantees relating to all trials, including the case of Judge Afiuni, to be observed.
This was the intention, and with this intention our group also presented a motion for a resolution in which we put forward several points coinciding with some of the opinions that have been expressed, and which I believe it is important to recall.
However, what we have found during this process is that, rather than a resolution on a specific case of violation of human rights, or the specific situation that the judge is going through at this time, there has been an allegation from the point of view of the Venezuelan opposition.
It will have escaped nobody's attention that we have elections very soon. Moreover, it will have escaped nobody's attention that this resolution will be used politically - politically! - in Venezuela.
I have a very clear lack of affinity or political sympathy for Mr Chávez; a complete lack. However, I also do not want the European Parliament to be used to campaign for the opposition, which, at this point, is using an individual case to damage the credibility of an entire policy, with which it is possible to be more or less in agreement, but which needs to be debated politically at all times. This is not the debate that we are having today, which may need to take place in another context, but not today, not here, not now.
The resolution on cases of human rights violations, democracy and the rule of law has a very specific mandate and a very specific purpose, and you have spent a great deal of time using this space to do other things that have nothing to do with individual and specific reports of human rights violations. It seems to me that there has been a need for some time for the entire House, for all groups, to reflect on this, for the sake of human rights.
author. - Madam President, the sheer demagoguery of Venezuela's President Hugo Chávez seems to know no bounds. He has now targeted the independence of the judiciary as a next obstacle to his assumption of absolute power. The arrest and imprisonment of Judge María Lourdes Afiuni Mora represents his most audacious and brazen attempt yet to silence dissent and undermine separation of powers and the rule of law.
How this judge can hope for a fair trial is beyond me. Chávez has already labelled her a bandit, accused her of taking a bribe, and said she should be jailed for 30 years. He has also said that Simón Bolívar would have had her shot, an extremely inflammatory statement in Chávez's increasingly dictatorial regime and, in my view, a reckless incitement to violence.
Yet Chávez gets away with this behaviour largely because he remains a hysterical critic of the United States and, as such, is popular with many on the Left in Europe and in this House. This paradox continues to undermine the EU's collective efforts to expose the alarming trend towards totalitarianism in Venezuela.
(Applause)
(DE) ('Blue card' question under Rule 149(8) of the Rules of Procedure put to Mr Romeva i Rueda) Madam President, I would like to ask Mr Romeva whether he knows that the Rules of Procedure not only mention human rights, but that democracy and the rule of law are also the subject of this debate. Moreover, does he know that Mr Chávez poses a danger to democracy and the rule of law?
Mr Posselt, it is a question of priorities. Two months ago we were debating precisely this question here, in the context of an emergency resolution on Venezuela. What I am saying specifically is that we should keep clear what is important and what the priorities are. If we need to have a debate on Venezuela in the Committee on Foreign Affairs, let us have it, but we should not use this session to do things that have nothing to do with the fundamental, specific and timely reporting of human rights violations.
author. - Madam President, this resolution, purporting to be about human rights in Venezuela, exposes a massive hypocrisy among the right-wing parties in this Parliament. The real agenda here is not to defend human rights but, in fact, to advance the overthrow of the government of Hugo Chávez in Venezuela and to give succour to the right-wing pro-big-business opposition in Venezuela, which still controls large swathes of the privately-owned media and industry and landed estates and includes those who attempted an open coup less than 10 years ago.
The Chávez government has carried out certain progressive measures, which have improved the lives of the most impoverished sections of society, but that has meant that Chávez opposed the neoliberal economic policies which the European Union and the United States have been forcing on many countries in Latin America: policies such as deregulation, liberalisation and privatisation of their economies that primarily benefit the major transnational corporations based in the EU and the United States. That is why we have this campaign of vilification.
I demand that this Judge Afiuni and all prisoners in Venezuela are treated with dignity and are afforded a scrupulously fair trial. I and socialist colleagues of mine in Venezuela, Socialismo Revolucionario for example, do have major problems with some aspects of the Chávez policies: increasing tendencies towards bureaucratisation and a Stalinist-type tendency to try to abuse and discredit opposition that comes from the left in Venezuela and in the Labour movement. We want to see the major resources in Venezuela in public ownership but under a genuine regime of democratic workers' control and management that will lay the basis of enough wealth and services to transform the lives of the big majority of the people of Venezuela, ending horrific problems such as poverty and crime but also providing full democratic social and human rights for all.
Madam President, in this Chamber, we often ask ourselves a question which is also put to us in our constituencies: how effective is your work in the area of protecting human rights? Listening to the Communist fellow Member who says that the speeches made here may result in the overthrow of a regime, I am pleased, and I would like the dictatorial regimes in Belarus, Zimbabwe and everywhere where people suffer under such regimes to fall because of what is said in this Chamber.
I am also filled with sadness by the attitude of Mrs De Keyser and Mr Romeva i Rueda. Two months ago you said the same - that this is neither the right forum nor the right time to be talking about Venezuela. However, this is the time and this is the place, and we should protect those people irrespective of our differing political sympathies. President Chávez and the apparatus which he controls constantly commit numerous acts of political persecution and harassment of representatives of the democratic opposition. In this context, I demand the release of Judge Afiuni, and I appeal to the High Representative of the Union for Foreign Affairs and Security Policy to send - I am just closing - a petition to the Venezuelan authorities expressing the fears of the European Union in connection with breaches of human rights, democratic principles and law and order in Venezuela.
on behalf of the ALDE Group. - Madam President, I am happy that the European Parliament has put the case of Judge Afiuni on its agenda and is raising its voice against human rights violations in Venezuela.
What is more, I urge the Venezuelan Government to respect the people of Venezuela, as well as the international human rights charters, and take genuine steps towards true democracy where human rights and the rule of law are and will be respected.
Judge Afiuni's case is a sad reminder of Venezuela's negative attitude towards human rights. Judge Afiuni's detention is a violation of her basic personal rights and a very serious threat to the independence of judicial power.
(FI) Madam President, we discussed the continued erosion of democracy in Venezuela on a previous occasion here six months ago. An especially alarming visible development is the government's attacks on the press and the freedom of the Internet, and the closure of newspapers, radio channels, websites and television stations. We probably do not know all the facts, but all the same we have to look at the problems and principles associated with the situation. In his open persecution of Afiuni, President Chávez has assumed a role where he is attacking the independence of the judiciary, even though he should be its number one protector.
The separation of powers is the basis of democracy and the constitutional state, and the freedom of the media is essential for democracy and a respect for fundamental freedoms. The free public expression of opinion and ideas is a guarantee of participation in the democratic process and makes possible free and fair elections and good governance. Hopefully, nobody here would argue otherwise.
Madam President, democracy in Venezuela is in danger and I would like to add another case which relates to the limitation by the government of the freedom of speech and its control of civil society.
One recent situation with implications in the entire region is the attempt by Venezuela in June 2010 to amend a draft resolution on civil society participation in the Organisation of American States. Venezuela wanted to make civil society participation subject to domestic law. There is a bad precedent. A similar clause in the Treaty on the implementation of the Inter-American Convention against Corruption was used by Venezuela to prevent NGOs reporting on corruption in this country.
The Commission and the Council must strongly and openly support civil society in Venezuela and must watch with great care the upcoming parliamentary elections. The legitimacy of the next Parliament is crucial in these times of deteriorating democracy. Finally, I would like to add my voice in calling for the release of the judge.
(RO) I would like to reiterate that the protection of human rights has always been and continues to be a priority for us. This is why it is natural for us to be concerned about the conditions under which such trials are being conducted and about the detention regime.
I believe that we must ensure that the trial is fair, transparent and compliant with the fundamental norms of the rule of law. However, by the same token, I do not think it is appropriate for us to use such cases, which we are not always very familiar with, as a pretext for internal political struggle.
(SK) I am outraged at the way President Chávez is governing in Venezuela. His style of left-wing rule is reminiscent of the worst communist governments of eastern and central Europe in the period before the fall of the Berlin Wall.
Maria Lourdes Afiuni has been wrongly imprisoned, and her basic rights have been violated, as well as her freedom to make decisions as a judge. It is clear in this case that the judiciary is not independent, and Venezuela and Chávez make a mockery of democracy.
(ES) Madam President, this is not the first time that I have spoken about Venezuela and the breaches of human rights that are occurring in that beautiful country and I fear it will not be the last.
During my previous speech I referred to journalists. Today I am referring to judges such as Judge Afiuni, and as always to ordinary Venezuelans, who, like the thousands of canaries that live there, only want to live in peace and freedom. These people aspire to safeguard their land and their affairs without the permanent uncertainty of 'what will happen tomorrow'.
Venezuela has been a land of refuge for many. Today, unfortunately, it is a country where freedom of expression and other freedoms and rights are mere memories. We are talking here today about human rights and who is breaching them. May our support go out from here to Judge Afiuni, and to everyone living in Venezuela, together with our hope that political freedoms will once more be a reality.
Member of the Commission. - Madam President, the EU is closely following the situation in Venezuela. In this regard I would like to note that we share the concerns expressed here about the circumstances of the arrest and detention of Judge María Lourdes Afiuni and the subsequent statements with regard to her arrest made by the Venezuelan authorities.
It is important to note that the UN Special Rapporteur on the independence of judges and lawyers and the UN Working Group on Arbitrary Detention qualified the arrest of Judge María Lourdes Afiuni as a deeply disturbing blow to judicial independence. UN experts went further by stating that reprisals for exercising their constitutionally guaranteed functions and creating a climate of fear among the judiciary and the lawyers' profession served no purpose except to undermine the rule of law and obstruct justice, arguing that the immediate and unconditional release of Judge Afiuni is imperative. The Inter-American Commission on Human Rights issued a protective measure in favour of Judge María Lourdes Afiuni, stressing the responsibility to protect her life and physical integrity and also to transfer her to a safe place. Although the Venezuelan authorities reported that she has been held separately from the general prison population, as has been mentioned here, she continues to be behind bars at the National Institute of Feminine Orientation, whose inmates could include people she sentenced.
In the context of our dialogue with the Venezuelan authorities, we have always stressed the importance of fully respecting international obligations and commitments on human rights, including freedom of expression, respect for the rule of law and especially respect for judicial independence. These issues have been firmly raised in the context of our dialogue with the Venezuelan authorities and, while the authorities have been arguing that this imprisonment is in conformity with Venezuelan legislation, we have felt that this is an issue, based on the judgement of the UN and the Inter-American Commission on Human Rights and our own judgement, that we are deeply concerned about.
We are following the tendency of political polarisation re-emerging in the country with concern. The September legislative elections are widely seen as a milestone for the future of the country and it is now timely for the EU to underline the importance that these elections be held in a peaceful, transparent and fully democratic environment. I would like to take this opportunity to stress that the EU encourages all actors to engage in the electoral process in a spirit of tolerance, civil-mindedness and respect for pluralism of opinions.
We will continue to follow developments in Venezuela closely in the context and based on the foundation of our commitment to support and strengthen democracy and the promotion of human rights and fundamental freedoms everywhere in the world, including in Venezuela.
(Applause)
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
The case of Maria Lourdes Afiuni is absolutely appalling to anyone who defends democratic values. It highlights the fact that the rule of law is nothing but a meaningless concept in Venezuela. The politicisation of the judiciary has increased since Hugo Chávez came to power. Judicial authorities do not usually dare speak out against the government. When this does happen, the consequences are drastic. It is unacceptable that a judge who is only doing her duty in guaranteeing citizens their fundamental rights can be subjected to such reprisals. The Venezuelan Government must release Judge Afiuni quickly and stop its attacks on the independence of the judiciary.
At the same time, we must also put this case in the context of the parliamentary elections in September. The practice of criminalising the actions of the government's critics must stop, along with all the attempts to restrict the freedom of expression and the press. The authoritarian tendency of the Chávez regime is extremely worrying and I think that we must not be afraid to say so.